Citation Nr: 1541298	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include an anxiety disorder, from March 21, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in Winston-Salem, North Carolina. 

In February 2013, the Board remanded the claim for further development in accordance with a July 2012 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court).  While the claim was in remand status, the rating for the Veteran's anxiety disorder was increased to 70 percent, effective March 21, 2013. 

In the February 2013 remand, the Board directed the originating agency to provide the Veteran with a Statement of the Case (SOC) for the TDIU claim and to return the case to the Board only if the Veteran perfected a substantive appeal for this issue.  The RO provided the Veteran with an SOC in May 2013.  However, the Veteran did not submit a substantive appeal in response to the SOC.  Nevertheless, the RO certified the issue to the Board as a perfected appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating an issue as if it were part of a claimant's timely filed substantive appeal, VA waived any objections it might have had to the timeliness of the appeal with respect to the matter).  In any event, since the Veteran's only service-connected disability is the anxiety disorder at issue in this appeal, the unemployability issue was deemed a component of the anxiety claim and the Board took jurisdiction over the TDIU claim.  See VAOGCPREC 6-96.

In August 2014, the Board bifurcated the increased rating claim.  Entitlement to an initial rating of 70 percent, prior to March 21, 2013, was granted.  The issue of entitlement to an initial evaluation in excess of 70 percent from that date forward was remanded for further development, as was entitlement to TDIU. 


FINDINGS OF FACT

1.  The Veteran's psychiatric disability causes occupational and social impairment with deficiencies in most areas, but does not cause total social and occupational impairment.
2.  The Veteran is currently service connected for two disabilities: an anxiety disorder evaluated at 70 percent, and ischemic heart disease, evaluated at 30 percent; his current combined evaluation is 80 percent.  

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for an anxiety disorder from March 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  Of note, the Veteran's claim has been appealed to the Court of Appeals for Veterans Claims (Court), but no issue was raised suggesting that there were outstanding treatment records that were germane to this appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an April 2015 VA examination discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  It is noted that the medical opinion that was provided in the April 2015 VA examination report was not couched in the specific at least as likely as not language that was requested by the Board remand.  Nevertheless, the examiner's opinion found in no uncertain terms that the Veteran's psychiatric disorder did not render him unable to obtain or maintain substantially gainful employment.  Moreover, the examination report provides the factual findings sufficient to support such a conclusion.  As such, the Board concludes that there was at the very least substantial compliance with the Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance, rather than strict compliance, with the terms of a remand is what is required). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating

To begin, the Veteran asserts that his current disability evaluation of 70 percent, for an acquired psychiatric disorder, is not indicative of the severity of his psychiatric symptoms.  As noted above, an August 2014 Board decision bifurcated the increased rating claim on appeal; entitlement to an initial rating of 70 percent, prior to March 21, 2013, was granted, and the issue of entitlement to an initial evaluation in excess of 70 percent from that date forward remains at issue.  To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), and mental disorders are specifically rated under 38 C.F.R. §§ 4.125-4 .130, Diagnostic Codes 9201-9440. 

The Veteran's is currently assigned a 70 percent rating, which is assigned when an acquired psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned when an acquired psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  
38 C.F.R. § 4.130. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

After reviewing the record, the Board concludes the Veteran's acquired psychiatric disability has not caused total social and occupational impairment.
 
Turning to the evidence of record during the applicable appellate period, the Veteran was afforded a VA psychiatric examination in March 2013.  At that time, the Veteran's anxiety disorder was confirmed, and he endorsed symptoms such as depression, anxiety, suspiciousness, panic attacks (more than once a week), chronic sleep impairment, impairment of short- and long-term memory, and flattened affect.  His symptoms resulted in disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful situations (including work), suicidal ideation, obsessional rituals, and the intermittent inability to perform activities of daily living.  Ultimately, the examiner determined that the Veteran's disability was best-characterized by occupational and social impairment with deficiencies in most areas.  However, and importantly, total occupational and social impairment was not found.

In an August 2013 VA treatment record, the Veteran denied any suicidal ideation or homicidal ideation related to his depression/anxiety, and he reported being happy with his care from an outside psychologist.  In October 2014, the Veteran was alert and oriented to person, place and time.

Following the most recent Board remand, the Veteran was afforded an additional VA examination in April 2015.  Following an interview, the examiner determined that the Veteran's anxiety appeared to be a generalized process of worry and concern, which should not independently preclude gainful employment.  In fact, the Veteran's symptomatology was perceived as less severe at this time, in that the examiner indicated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks; that is, the symptomatology suggested that a rating less than the currently assigned 70 percent rating was more appropriate.  On examination, the Veteran was oriented and alert, he appeared to provide and accurate history, and his insight was adequate.  Comprehension was intact and response times were normal.  Thought processes were linear and coherent.  Immediate, recent, and remote memories were within normal limits, and the Veteran denied suicidal or homicidal ideation.  The Veteran was also found capable to handle his financial affairs.

A July 2015 private report noted that the Veteran had not been working, and that his memory was not what it used to be.  The Veteran's spouse indicated that he had been withdrawn.  The Veteran was observed to be casually-groomed,  and he indicated that his sleep was impaired, and reported experiencing flashbacks (and avoiding crowds).  His affect was blunted with psychomotor retardation, though he was cooperative and answered the questions appropriately.  Speech was normal, thoughts were not circumstantial (though thought blocking and delayed thought was noted).  He denied suicidal and homicidal ideation.  He denied hallucinations.  He conveyed a general mistrust in people, as well as discomfort in a crowd.  The medical professional diagnosed the Veteran with PTSD and major depressive disorder, which he classified as moderate in severity.  At no point did the medical professional suggest that the Veteran's psychiatric symptomatology, which he again termed as moderate, caused total social and occupational impairment.  

After studying the above evidence, as well as VA outpatient treatment reports of record, the Board finds that an evaluation in excess of 70 percent, from March 21, 2013, is not warranted.  Importantly, and as discussed in detail in the following section, total occupational impairment is not shown.  As to social impairment, the Veteran has continued to maintain a relationship with his spouse throughout the course of his appeal.  There is also some indication that the Veteran has a relationship with his children.  Moreover, no medical provider of record has opined that the Veteran is precluded from substantially-gainful employment as a result of his disability, as discussed in detail below.

Turning to his symptomatology, there is simply no evidence of gross impairment in thought processes or communication; hallucinations; grossly-inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name during this period.  While delusions were noted in July 2015, these were not identified as persistent.  As such, there is no basis on which to award an increased schedular rating for his psychiatric disability at this time.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  Here, the Board has considered the Veteran's psychiatric symptomatology in relation to the impact upon his occupational and social functioning and concludes that referral for extraschedular consideration is not warranted in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  

The 70 percent schedular rating fully contemplates his psychiatric symptoms.  Of note, this rating encompasses social and occupational impairment, with deficiens in most areas.  The Board notes that the most recent VA examination of record found that his symptomatology did not even reach this level of impairment, much less the total inability to work and socialize.  As such, the assigned schedular ratings fully encompass the Veteran's mental disability.  That is, there is nothing unique or unusual about this Veteran's psychiatric disorder.  

In the following section, the Board has also considered whether entitlement to TDIU is appropriate in this case.  The Board acknowledges that the Veteran is no longer employed, and that his psychiatric symptoms are certainly indicative of social and occupational deficiency, but finds that he is not precluded from substantially-gainful employment based upon his psychiatric disability.   

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, the Veteran is currently service connected for two disabilities: an anxiety disorder evaluated at 70 percent, and ischemic heart disease, evaluated at 30 percent; his current combined evaluation is 80 percent.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it should now be clear that the ultimate issue of whether a total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  

In this case, the preponderance of evidence is against a finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially-gainful occupation.  While the Veteran submitted a private psychiatric report dated in February 2007, the report did not provide an opinion as to employability.

A May 2009 VA psychiatric examination noted that the Veteran was self-employed.  The report further noted that the Veteran was not working much due to the fact that available work was scarce.  The examiner did not indicate that the Veteran's psychiatric manifestations prevented substantially-gainful employment.  Instead, his symptoms were described as "mild," and resulted in "slight impairment of employment and social function."

Following a March 2013 VA psychiatric examination, it was noted that the Veteran experienced occupational and social impairment with deficiencies in most areas.  However, total occupational and social impairment was not indicated.

An additional VA examination was provided in April 2015.  At that time, the examiner indicated that the Veteran's anxiety disorder appeared to be a generalized process of worry and concern.  It was further noted that this disorder should not independently preclude the Veteran from gainful employment.  In providing this opinion, it is clear that the examiner determined that it was less likely than not that the Veteran's psychiatric symptomatology prevented substantially-gainful employment in this instance.  While occupational and social impairment was noted, such impairment was due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks.  

Finally, the Board reviewed a private psychiatric report authored in July 2015.  This report did not provide an opinion as to employability.  Instead, the Veteran was actually encouraged to participate in social activities with peers.

Of note, since the most recent Board remand, neither the Veteran nor his representative has presented any substantive evidence to show that the Veteran is unable to obtain or maintain substantially-gainful employment.  

As to the Veteran's lay assertions, he is certainly competent to report symptoms such as cognitive dysfunction, or other mental symptoms, because such requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his psychiatric symptoms preclude the Veteran from securing and maintaining substantially-gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has also considered the work impairment caused by the Veteran's heart condition.  However, in an October 2014 report, it was opined that while the Veteran's heart condition would affect strenuous or sustained work, it would allow limited or sedentary work.  This opinion is uncontradicted by any medical evidence of record and it is given great weight towards establishing that the Veteran's heart condition does not preclude substantially gainful employment.   

It is clear that, during the pendency of this appeal, the Veteran has experienced occupational impairment as a result of his service connected disabilities.  One would expect this, given the 80 percent rating that is assigned.  However, no persuasive, competent medical evidence is of record to demonstrate that he is unable to obtain and/or maintain all forms of substantially-gainful employment due to his service-connected disabilities alone.  Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization (due to service-connected disabilities) or marked interference with employment, which might serve as a predicate for a finding of unemployability.  Further, and as noted in the preceding section, the Veteran's combined disability rating of 80 percent is ultimately based on hindrance of work efficiency, and his disability ratings have been assigned to offset current hurdles to employment.

The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially-gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially-gainful occupation.  As such, a grant of TDIU is not appropriate pursuant to 38 C.F.R. § 4.16(a).

Nothing in this decision prevents the Veteran from applying for this benefit in the future should circumstances change.  However, based on the evidence of record as described above, the Veteran is not shown to be unable obtain or maintain substantially-gainful employment on account of his service-connected disabilities.  While the Board is sympathetic to the Veteran, and regrets his current conditions, unfortunately the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  As such, the appeal is denied.


ORDER

A rating in excess of 70 percent for an acquired psychiatric disorder, to include an anxiety disorder, is denied.

A total disability rating based on individual unemployability (TDIU) is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


